Name: Commission Regulation (EEC) No 3049/89 of 10 October 1989 amending Regulation (EEC) No 1124/77 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 292/ 10 Official Journal of the European Communities 11 . 10 . 89 COMMISSION REGULATION (EEC) No 3049/89 of 10 October 1989 amending Regulation (EEC) No 1124/77 redefining the destination zones for export refunds or levies and for certain export licences for cereals and rice 1124/77 ; whereas this fact cannot be attributed to the Community operators but to the purchasing country ; whereas this does not affect the export ; whereas Regulation (EEC) No 1124/77 should therefore be amended from the beginning of the 1988/89 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 17 (6) thereof, Whereas Commission Regulation (EEC) No 11 24/77 (*), as last amended by Regulation (EEC) No 296/88 (6), defined the destination zones to be used to fix export refunds or levies for cereals and rice ; Whereas the refund or levy on exports to the Soviet Union of cereal and rice sector products does not vary after the point of arrival in that country ; whereas the Soviet Union should accordingly be considered a single destination ; Whereas, during the 1988/89 marketing year, Community cereals were exported to ports in the Soviet Union other than those indicated hitherto in Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1124/77 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 274, 23 . 9 . 1989, p. 41 . (3) OJ No L 166, 25, 6 . 1976, p. 1 . (4 OJ No L 177, 24. 6 . 1 989, p. 1 . 0 OJ No L 134, 28 . 5 . 1977, p. 53 . (6) OJ No L 30, 2. 2. 1988, p. 9 . 11 . 10 . 89 Official Journal of the European Communities No L 292/ 11 ANNEX ANNEX I ZONE I (a) Libya Egypt Israel Lebanon Syria Cyprus Turkey (b) Morocco Algeria Tunisia (c) Jordan (d) Malta Yugoslavia Albania ZONE II (a) Poland Soviet Union / (b) Norway Sweden Finland Faeroe Islands Iceland Greenland Sri Lanka Bangladesh Burma Bhutan Islands of the Indian Ocean (except ACP countries) (b) Thailand Kampuchea Laos Japan Indonesia Malaysia Philippines (c) Other countries and territories of Asia and Oceania (except New Caledonia and dependencies, French Polynesia, the French Southern and Antarctic Territories and the Wallis and Futuna Islands) Australia New Zealand ZONE VIII (a) ACP countries Angola Antigua and Barbuda Bahamas Barbados Belize Benin Botswana Burkina Faso Burundi Cameroon Cape Verde Comoros (not including Mayotte) Congo Ivory Coast Djibouti Dominica Ethiopia Fiji Gabon Gambia Ghana Grenada Guinea Guinea-Bissau Equatorial Guinea Guyana Jamaica Kenya Kiribati Lesotho Liberia Madagascar Malawi Mali Mauritius Mauritania Mozambique Niger Nigeria Uganda; ZONE III (a) Czechoslovakia Hungary (b) Romania ^ Bulgaria ZONE IV (a) Mexico, countries and territories of Central America (except ACP countries) (b) Greater and Lesser Antilles and Bermuda (except ACP coun ­ tries, Puerto Rico, Aruba and the Netherlands Antilles) (c) Countries and territories of South America (Atlantic Coast) (d) Countries and territories of South America (Pacific Coast) ZONE V (a) Namibia (South West Africa) Ex-Spanish Sahara East and West African coastal islands (except ACP countries) (b) Republic of South Africa ZONE VI Countries and territories of the Arabian Peninsula Iraq Iran ZONE VII (a) Afghanistan Pakistan India (including Sikkim) Nepal Papua -New Guinea Cental African Republic Rwanda No L 292/12 Official Journal of the European Communities 11 . 10. 89 St Kitts-Nevis St Vincent and the Grenadines St Lucia Solomon Islands Western Samoa Sao Tome and Principe Senegal Seychelles Sierra Leone Somalia Sudan Suriname Swaziland Tanzania Chad Togo Tonga Trinidad and Tobago Tuvalu Vanuatu Zaire Zimbia Zimbabwe (b) French Polynesia New Caledonia and dependencies Wallis and Futuna Islands French Southern and Antarctic Territories Saint Pierre and Miquelon Mayotte Netherlands Antilles Aruba'